The placing on the market of pyrotechnic articles (debate)
The next item is the report by Mr Joel Hasse Ferreira, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a directive of the European Parliament and of the Council on the placing on the market of pyrotechnic articles - C6-0312/2005 -.
Mr President, on behalf of the Commission and my colleague Mr Verheugen, I would like first of all to thank Mr Ferreira as well as the Finnish Presidency. I am very happy to be able to represent my colleague on these issues since to a great extent it does affect consumer protection and safety.
It is clear that this agreement would not have been possible without intensive efforts from both sides. It is very timely, coming as it does just before New Year's Eve, a time when the most fireworks are used in Member States. The directive will create an internal market and thus uniform and better framework conditions for pyrotechnic articles, which comprise fireworks but also airbags and seatbelt pretensioners.
The directive is urgently awaited in particular by the automobile supply industry and by consumer protection organisations. It does not make sense for 27 Member States to prescribe different technical regulations for pyrotechnic articles, while their citizens within a Europe of open borders can easily shop for fireworks in neighbouring countries. The protection of consumers will therefore be decisively improved because pyrotechnic articles sold to consumers anywhere in the European Union must in future fulfil the essential safety requirements of the directive and will be subject to conformity assessment. Moreover, for campaigns which market the products in several Member States, the uniform standards will contribute to a substantial reduction of the bureaucratic burden.
The Commission is well aware that the use of fireworks is subject to different traditions and customs in the Member States. Therefore we can agree to the amendment proposed by Parliament that certain fireworks do not fall under the directive if they are produced by manufacturers for their own use and if their use by the manufacturer himself has been approved by the respective Member State.
For the same reason, it was also necessary to grant to the Member States the possibility of taking national measures regarding certain categories of pyrotechnic articles. This concerns in particular fireworks in categories 2 and 3, which can pose somewhat higher risks. Therefore, the use of bangers and flash bangers by the general public will remain forbidden in many Member States in future. Consequently, such fireworks will be excluded completely from category 1, for which the Member States cannot lay down further restrictions. This exclusion is specified in essential safety requirements and will be taken up in a mandate which the Commission will give to the European Standardisation Committee after the adoption of the directive. The Commission confirmed this by making a declaration during the negotiations with the Council and Parliament.
I am also pleased that an agreement has been achieved with the Council regarding the labelling of pyrotechnic articles, where a balanced solution between high safety requirements on the one hand, and avoidance of complicated and burdensome requirements on manufacturers on the other, has been found.
In conclusion I would like to point out that, once again, the negotiation process has benefited very much from the close collaboration between Parliament, the Council and the Commission. The Commission can therefore agree to all compromise amendments and I am confident that we can achieve the adoption of this directive at first reading.
Mr President, ladies and gentlemen, the pyrotechnic market as a whole is far larger than just the fireworks segment. The major part of the market corresponds to car safety equipment, such as airbags and seatbelts. Fireworks represent 20% of the market, although they have given rise to most of the proposed amendments to the report that I have tabled. Marine equipment not covered by international conventions has also been incorporated within this directive. Furthermore, a category of pyrotechnic articles for theatrical use has been created, and pyrotechnic articles in the aircraft and aerospace industry have been excluded, because of all the control systems already in place. The market value of pyrotechnic articles used in the car industry is some EUR 5.5 billion, whereas that of fireworks is about EUR 1.4 billion.
Ladies and gentlemen, with the approval of this Directive, we shall be making a significant contribution to the free movement of pyrotechnic products within the European Union. We shall also be ensuring greater safety for consumers and professional users. The harmonisation of safety rules among the Member States in the various market segments included here will lead to greater consumer confidence and freer movement of the products. The possibility of having different rules at national level has, in any case, been retained, particularly in relation to minimum ages for handling certain categories of fireworks.
We have also taken into account the specific situations in Malta and certain regions of Italy regarding the use of fireworks by the people who make them at certain religious and cultural events. In view of the volume of pyrotechnic products imported into Europe, especially from China, we have also decided to attribute clear responsibilities to importers and distributors of pyrotechnic articles; this is especially important in the case of fireworks. We have also devoted considerable attention to the labelling issue and to noise aspects. In the vehicle sector, we have been careful to take account of the international dimension of the European vehicle component industry. The deadlines for transposing the Directive have been extended in order to allow more time for suitable, harmonised standards to be created or updated, as appropriate.
Mr President, it is also worth highlighting the agreement reached with the European Council, despite the technical difficulties raised by the original text of the Proposal for a Directive, and despite the significant cultural differences that exist between several Member States, particularly regarding the sale and use of fireworks.
Before I finish, ladies and gentlemen, it is only right that I should thank Mr Oivukkamäki for the part he played in this process on behalf of the Finnish Presidency, and Mr Schmahl, who represented the Commission in this process. In addition, we must not forget the work and the follow-up done by Mrs Weisgerber, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, Mrs Fourtou, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, Mrs Rühle, on behalf of the Group of the Greens/European Free Alliance, and Mr Brie, on behalf of the Confederal Group of the European United Left/Nordic Green Left. As Chairman, Mrs McCarthy played a decisive role throughout the process, especially at the trialogue stage. In addition, we must not forget Mr Ortuondo Larrea, the draftsman for the Committee on Industry, Research and Energy, and Mr Muscat, for his interest throughout this process.
Mr President, ladies and gentlemen, in this context I call on you to vote for the set of compromises negotiated with the various parliamentary groups, as well as with the Council and the Commission, so that we can approve this directive at first reading. By doing so, we shall be ensuring better protection for consumers and enhancing competitiveness in the economic sectors covered by this Directive.
on behalf of the PPE-DE Group. - (DE) Mr President, ladies and gentlemen, I would like to start by expressing my very warm gratitude to the rapporteur for his constructive cooperation. We have achieved a great success; the directive on the placing on the market of pyrotechnic articles can be adopted tomorrow at first reading, and we have indeed already reached agreement with the Council.
This directive draws together the 25 different sets of legislation governing explosives within the European Union. This means that we have done away with another little bit of bureaucracy. Through this directive, we will be a large step closer to realising the internal market for the trade in fireworks, airbags and other pyrotechnic products. There will no longer be a need for special products to be manufactured for each Member State, which will give rise to enormous cost savings. The industry can now focus on meeting uniform requirements across Europe. I have been calling, in particular, for a simplified procedure for those who use fireworks professionally.
The aim of this simplified procedure is for the manufacturers or importers of fireworks for professional use to implement their own quality assurance systems. The manufacturers or importers will, however, continue to be subject to regular monitoring by competent authorities. In this way, we have given more responsibility in this area back to the businesses, thereby avoiding excessive bureaucracy. We were able to introduce specific regulations for the field of automotive engineering, which includes airbags and seatbelt pretensioners. This area, in particular, requires high safety standards without overlaying these with requirements for the labelling of airbags that are built into vehicles anyway.
It is, in particular, the consumers, and I would like to emphasise this point, who will benefit from the new directive, as it affords them improved levels of safety. There have been a handful of very serious accidents with fireworks due to the differing safety requirements of the Member States. A procedure is now being introduced according to which safety requirements will be just as high in every Member State. Tomorrow, through the vote on the fireworks directive, we will realise the internal market in this area, whilst at the same time providing greater safety levels for consumers.
on behalf of the ALDE Group. - (FR) Mr President, I must explain that I am speaking on behalf of Mrs Fourtou, who has been dealing with this matter for our group but has been prevented from attending by other commitments. Mrs Fourtou wishes to express her special thanks to Mr Hasse Ferreira for his work as well as to her honourable colleagues from the other political groups. She found it agreeable to work in an atmosphere where everyone was prepared to listen and to operate in complete transparency. She took part in the various trialogues and fully supports the rapporteur's approach.
She regrets, however, that a Council amendment removes the obligation on Member States to draw up correlation tables. In fact, since the conclusion of the interinstitutional agreement in 2003, the three institutions have been committed to better legislation and have acknowledged the importance of these tables. The Council, apparently, no longer wishes to honour that commitment. Be that as it may, Mrs Fourtou thanks the rapporteur and the Finnish Presidency and notes that both of them tried to defend the correlation tables. Not wishing to block the procedure, she persuaded our group to vote in favour of the compromise amendments and of the report.
Mr President, as coordinator for my group on the Committee on the Internal Market and Consumer Protection, I particularly wanted to come here this evening to pay tribute to the team that has worked on this, Mr Hasse Ferreira, who has led this with distinction, and particularly my colleague, Mrs Weisgerber, who has worked tirelessly together with Mr Hasse Ferreira on this proposal.
From the point of view of the internal market, this is an excellent example of how Parliament can significantly improve a highly technical text. This may seem an abstruse and perhaps rather marginal sector, but as both the rapporteurs have pointed out this evening, we are talking about a total product range here: there is EUR 5.5 billion in automotive pyrotechnics and EUR 1.5 billion in fireworks. That is a very substantial market and their achievement has been extremely important, firstly in creating the internal market; secondly by improving standards for consumers and product-labelling, raising the whole standard of quality in the marketplace; and thirdly in improving the procedures. It is an indication of the fact that if Parliament gets its act together and works in detail on technical improvements, it really can make a significant step forward, both for consumers and for the European economy. I thank all my colleagues concerned for making that possible.
Mr President, I should just like to thank the rapporteur and the Members once again for their excellent work, and to say that we are looking forward to a first-reading agreement.
The debate is closed.
The vote will take place today - since it is after midnight - at 11 a.m.
Written statement (Rule 142)
(MT) By means of the Pyrotechnics Directive, we are enhancing the health and safety both of consumers and of those who are engaged in this type of work.
By means of this directive, as amended by this report, there will be greater safety, especially with regard to the market for pyrotechnic products sold in retail outlets and used directly by consumers all over Europe.
At the same time, the amendments unanimously agreed on in the Committee on Internal Market and Consumer Protection acknowledge that there is a market for fireworks that are not sold directly to consumers but that are manufactured for use in licensed activities covered by insurance. These activities include the traditional festivals held mostly in the Mediterranean, including Malta.
The amendments agreed on do not involve safety regulations, but simply demand that there should be no excessive bureaucracy in these cases. The original procedures would not have led to any changes in the way work is carried out, but would have brought about an increase in costs. In Malta's case, these would have been borne by the voluntary bodies that organise these festivals.
These amendments were designed and agreed on with the responsible authorities, including the Maltese Standards Authority.
It should also be made clear that, where the setting off of fireworks is concerned, regulations governing distances and timing are drawn up by each individual country and have never been included in this directive.